IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                   NO. PD-0875-20

                              JACKIE LETT, Appellant

                                           V.

                              THE STATE OF TEXAS




           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE AUSTIN COURT OF APPEALS
                           BURNET COUNTY



       Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J.,
joined.

                                    OPINION


      Appellant was convicted of seventeen counts of sexual assault of a child.

Punishment was assessed at fifteen years confinement on Count 1 and fifteen years

confinement on Count 17. As to Counts 2 through 16, punishment was assessed at ten
                                                                          JACKIE LETT - 2


years confinement on each count, the sentences were suspended and appellant was placed

on community supervision for ten years on each count. In the bill of costs, the trial court

assessed Appellant a $25 time payment fee. See T EX. LOCAL G OV’T C ODE § 133.103. On

appeal, the Court of Appeals struck a portion of that fee as being unconstitutional. Lett v.

State, No. 03-19-00105-CR (Tex. App. – Austin August 13, 2020).

       The State has filed a petition for discretionary review arguing that the time

payment fee was prematurely assessed. We recently handed down our opinion in Dulin v.

State, Nos. PD-0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim.

App. Mar. 31, 2021), in which we held that the time payment fee was assessed

prematurely because the pendency of appeal suspends the obligation to pay court costs.

       Accordingly, we grant ground one of the State’s petition for discretionary review,

vacate the judgment of the Court of Appeals, and remand this case to the Court of

Appeals for proceedings consistent with this opinion. The State’s other grounds are

refused.




DATE DELIVERED: May 12, 2021
DO NOT PUBLISH